OPINION of the Court, by
Judge Logan.
This is an appeal from an order of the general court, directing a peremptory mandamus against the register of the land-office, commanding him to issue á patent upon a survey made in 1803, in virtue of an entry which had been made on the 21st day of October 1785.
By an act of the Virginia legislature, passed in 178a, the owners of entries which had then been made were required to do certain acts, within prescribed periods, *41towards the consummation of their claims, under the penalty of forfeiting' their entries, with the exception of infants, &c. The session at which this actpassed commenced on the 19thday of October 1785 ; but the day-on which the act passed is not stated.
From the provision of this law, and .the decision in the ease of Simpson, assignee, &c. vs. the Register, Pr. Dec. 260, if the entry in question had been made anterior to the act of 1785, it must share the fate provided by the act, after the expiration of the several indulgences which had been granted by other laws. But if it had not been then made, it is not within the penalty of the act, and the subsequent laws giving further indulgences to those claimants, operated, upon their expiration, on that description of entries only. The act of 1785 was intended as beneficial and remedial to claimants of lands, and the forfeiture must be construed strictly. The court cannot, therefore, indulge the implication that the entry under consideration was forfeited. But the principle of law át that time stood, however únjustor absurd it might seem, that a statute should take effect, unless some'other time was appointed, front the first day of that session in which it \Yas made — Bac. Abr. 370, title statute, letter (C).
It áppearing, therefore, from the acts of 1785, that the session of the legislature commenced on the 19tli day of October in that year, it fellows thát the present entry was not within its penalty ; arid the subsequent acts limiting the time of surveying, having relation to that act, did not operate on entries thereafter made; and consequently the entry of the appellees was not rendered void, and so might be surveyed at the time the survey ivas execüted. — i—¿-Order affirmed.